DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5, and 7-9 are pending in the application with claims 8-9 withdrawn. Claims 1-3, 5, and 7 are examined herein.

Response to Arguments
Applicant's arguments and amendments filed 05/10/2021 have been fully considered and are partially persuasive. 

Applicant’s amendments to the claims remove the claim objections of record, but have created a new objection as discussed further below.

Applicant’s amendments to the claims cure some, but not all, of the 35 U.S.C. 112(b) rejections, the remaining rejections repeated herein, and have additionally created new issues. 

Applicant’s arguments with regards to the rejections under 35 U.S.C. 112(b) are partially persuasive. 

Applicant’s arguments with respect to the rejection stated in paragraph 13 of the Non-Final Rejection are not persuasive because Applicant’s amendments have further confused the issue as discussed further below. 

Applicant’s arguments with respect to the rejection stated in paragraph 15 of the Non-Final Rejection are not persuasive. Applicant argues “a person having ordinary skill in the art would understand that Claim 3 provides a limitation as to how the subcritical neutron flux is measured. Independent Claim 1 requires no such limitation as to how the subcritical neutron flux is measured.” Examiner assumes Applicant intended to state claim 2, rather than claim 3, and does not disagree that claim 2 further limits claim 1. Rather, claim 2 is rejected under 35 U.S.C. 112(b) because it is unclear how a “measuring step” is carried out using “an output of source range detectors” (emphasis added) as claimed. Claim 1 recites the measuring step as “measuring a subcritical neutron flux.” Source range detectors, not their output, are used to measure neutron flux (see Specification, [0004], [0005]), the output of source range detectors being the measurement of the neutron flux. A measurement of neutron flux cannot measure neutron flux. Examiner believes claim 2 should recite “wherein the measuring step is carried out using [[an output of]] source range detectors.” 

Applicant’s amendments to claim 1 do not overcome the 101 rejections as discussed further below. 
Claim Objections
Claim 3 is objected to because of the following informalities: “applying a quantitative measured-to-predicted criteria” should recite “applying quantitative measured-to-predicted criteria”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because the term “subcritical neutron flux” is not a term typically used in the nuclear reactor art. The terms subcritical, critical, and supercritical are generally used to describe reactivity or criticality not neutron flux. It is therefore unclear from the claim whether “subcritical” is intended to refer to neutron flux or reactivity, and if the former, what a “subcritical neutron flux” is. Is the claim intended to recite the method comprises the step of measuring the neutron flux of a subcritical reactor core? Applicant’s amendments to claim 1, lines 11-12 have further confused the issue. Examiner stated in the Non-Final Rejection that the term “subcritical” is used to describe reactivity/criticality and not neutron flux. In response, Applicant has argued that capable of leading to a subcritical reactor. 

Claim 2 is indefinite because the limitation “the measuring step is carried out using an output of source range detectors” is unclear. The “measuring step” is “measuring a subcritical neutron flux.” Is the neutron flux not measured by the source range detectors? What does it mean that the output of the source range detectors carries out the step of measuring neutron flux? The output of the source range detectors would be the measurement of neutron flux, therefore it is unclear how a measurement of neutron flux could be used to measure the neutron flux. Examiner believes claim 2 should recite “wherein the measuring step is carried out using [[an output of]] source range detectors.” 

Claim 3 recites “performing regression statistics on the measured subcritical neutron flux to the corresponding predicted spatially-corrected subcritical neutron flux.” How are regression statistics performed on one data set “to” another data set? Is the 

Claim 3 is further indefinite because it recites “applying a quantitative measured-to-predicted criteria … based on the performed regression statistics,” but does not recite what the criteria is applied to. Additionally, it is unclear how the application of the criteria is based on the performed regression statistics. Is the value of the criteria calculated or determined based on the performed regression statistics? Are the regression statistics compared to a quantitative measured-to-predicted criteria, a deviation between these indicating a core anomaly?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5, and 7 are directed to a method of determining and re-calculating variables based on measurements. The 

Patent Ineligible Subject Matter (Claims 1-3, 5, and 7)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, 

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).


If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.


(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claim 1 recites a series of steps, and, therefore, is a process. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents 

It is determined that claim 1 is directed to an abstract idea, and, particularly, “a method for determining a global core reactivity bias … and determining estimated critical conditions,” the function of which is accomplished through a series of mathematical operations performed by a generic computer or mental processes.

As recited in claim 1, the method is accomplished by “predicting the ECC based on nuclear design predictions,” “predicting a spatially-corrected subcritical neutron flux,” “determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical neutron flux,” and “adjusting the ECC based on the global reactivity bias.”

Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim 1 falls within this grouping.

It is determined that the “predicting the ECC based on nuclear design predictions” (see Specification, [0017]-[0018], [0025]), “predicting a spatially-corrected subcritical neutron flux” (see Specification, [0026]), “determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical 

Furthermore, the “predicting the ECC based on nuclear design predictions,” “predicting a spatially-corrected subcritical neutron flux,” “determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical neutron flux,” and “adjusting the ECC based on the global reactivity bias” as drafted, are processes that under the broadest reasonable interpretation cover performance of the limitations in the human mind.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 1 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.

Therefore claim 1 recites an abstract idea. We proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.



Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.

Here, apart from the “predicting the ECC based on nuclear design predictions,” “predicting a spatially-corrected subcritical neutron flux,” “determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical neutron flux,” and “adjusting the ECC based on the global reactivity bias” the only additional elements that are recited in claim 1 are the “measuring a subcritical neutron flux for one or more states of the nuclear reactor core.”

itself that is used as input data in the gathering, calculating, and manipulating steps is data that originates from a nuclear reactor. As such, the additional limitations are mere instructions to apply the exception to nuclear reactor operations and insignificant extra-solution activities. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception. 

Further, the final limitation of claim 1, “adjusting the ECC based on the global reactivity bias,” is not sufficient to show integration into a practical application because the ECC itself is just an estimation (see Specification, [0017]-[0018], [0025]). Therefore the claim culminates with a computer or a person simply adjusting an estimation. Accordingly, the limitation does not integrate the judicial exception into a practical application of the exception. 

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, 

Applicant’s disclosure does not provide evidence that the additional elements recited in claim 1 is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Other than the determining, predicting, measuring, and adjusting steps, the only additional elements are generic nuclear reactor components that are not positively recited. The recitation of these components is largely limited to the preamble, which simply sets the stage for a generic nuclear reactor where the method can be applied. This setup is well-understood, routine, and conventional in the nuclear industry. 



Accordingly, claims 2-3, 5, and 7 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Plant Outage Time Savings Provided by Subcritical Physics Testing at Vogtle Unit 2” (“Cupp”).

Regarding claim 1, Cupp discloses a method of determining a global core reactivity bias for a nuclear reactor core with a Keff less than 1 (page 1; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration”; examiner notes a nuclear reactor core with a Keff less than 1 is subcritical) and determining estimated critical conditions (ECC), wherein the ECC are conditions that are expected to yield a critical state of the nuclear reactor core (pages 1, 3-4; “The SCICR method can be used determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “If the measured and predicted values of total rod worth agree within prescribed limits, then it can be concluded that the actual core operating characteristics agree sufficiently with the characteristics predicted by the core design model,” “The results of the measurements … demonstrated excellent agreement with the core design model predictions. The measured total bank worth was within 2% of the design prediction. The measured ARO critical boron concentration was within 14 ppm of 
predicting the ECC based on nuclear design predictions (pages 1, 3-4; “The SCICR method can be used determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “If the measured and predicted values of total rod worth agree within prescribed limits, then it can be concluded that the actual core operating characteristics agree sufficiently with the characteristics predicted by the core design model,” “The results of the measurements … demonstrated excellent agreement with the core design model predictions. The measured total bank worth was within 2% of the design prediction. The measured ARO critical boron concentration was within 14 ppm of the predicted boron concentration. The measured ITC was within 0.44pcm/°F of the predicted ITC value”);
measuring a subcritical neutron flux for one or more states of the nuclear reactor core (pages 1, 4; “measured and predicted total reactivity change,” “[t]he nuclear measurement data needed .. was obtained from the isolated analog outputs from the two Source Range detector channels”);
predicting a spatially-corrected subcritical neutron flux for the one or more states of the nuclear reactor core (pages 1-2; “expected reactivity changes determined from the core design model,“ “to make ICRR practically useful for subcritical reactivity measurements, the spatial effects must be accounted for”);
determining a difference between the measured subcritical neutron flux and the predicted spatially-corrected subcritical neutron flux, wherein the difference is defined as the global core reactivity bias (page 1; “[t]his capability allows the actual change in 
adjusting the ECC based on the global reactivity bias (page 1; “The SCICR method can be used determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration, and consequently the change in reactivity due to the change in condition or configuration of the subcritical core, via the use of ex-core detector signal measurements and advanced subcritical core condition predictions”)

Regarding claim 2, Cupp discloses the method of claim 1 and further discloses wherein the measuring step is carried out using an output of source range detectors (page 4; “[t]he nuclear measurement data needed  ... was obtained from the isolated analog outputs from the two Source Range detector channels”). 

Regarding claim 3, Cupp discloses the method of claim 1 and further discloses the method further including the steps of:
performing regression statistics on the measured subcritical neutron flux to corresponding predicted spatially-corrected subcritical neutron flux (Fig. 4; a fitted line is calculated based on the spatially corrected ICRR vs. predicted Keff; fitting a line to data is a form of regression analysis and regression statistics); and
applying a quantitative measured-to-predicted criteria to detect various core anomalies while the nuclear reactor core is in a subcritical condition and prior to the 

Regarding claim 5, Cupp discloses the method of claim 1 and further discloses wherein the measuring, calculating and determining steps are performed under a plurality of steady-state subcritical conditions (pages 1, 4; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at a few additional points during the withdrawal of the control and shutdown banks”).

Regarding claim 7, Cupp discloses the method of claim 5 and further discloses wherein the plurality of steady-state subcritical conditions are obtained by re-positioning control rods while maintaining other reactor conditions in a steady-state (pages 1, 4; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at a few additional points during the withdrawal of the control and shutdown banks”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646